Order denying defendant’s motion to be released from imprisonment in the New York County Jail upon posting bail in the amount of $500 under the order of arrest issued on August 27, 1942, as amended by the orders of July 28, 1943 and November 12, 1943, unanimously modified by granting the motion on condition that defendant furnish bail in the sum of $1,000, and as so modified affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Untermyer and Cohn, JJ.